DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 11/18/2021 has been entered. Claims 2, 6-7, 10, 12, 14-15, 17-18 and 20-25 have been canceled, claim 33-35 have been added. Claims 1, 3-5, 8-9, 11, 13, 16, 19 and 26-35 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

Claims 1, 3-5, 8-9, 11, 13, 16, 19 and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01)

In specification, paragraph [0077] recites “At block 708 the device may track the user's line of sight using eye tracking as the user reads a page of the printed publication associated with the electronic content that is accessed at block 706”; paragraph [0032] recites “consider an adult reading a book aloud to children. Each child may be wearing an AR headset and AR content may be displayed on each one's headset display as a throw projector or hologram, and/or may be displayed on another monitor in the room for the children to view it while the adult reads the book to them”. There is not disclosure in specification of “track a reading aloud the particular portion of the non-electronic printed publication”.
Claim 1, 16 and 19 fail to comply with the written description requirement, and is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9, 11, 13, 16, 19 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296.
Regarding claim 1, SOU discloses a headset, comprising:
at least one processor (control unit 101);
at least one display (head-mounted display (HMD: Head Mounted Display) 200) accessible to the at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor (paragraph [0037]: The control unit 101 controls operation of each block by reading an operation program of the respective block which is stored in a storage medium 102, loading the program in to a memory 103, and executing the program) to:
identify a non-electronic printed publication, the non-electronic printed publication comprising pages with text (paragraph [0055]: In step S301, the control unit 101 starts obtainment from the HMD 200 via the communication unit 111 of captured images for the left eye and for the right eye that were captured by the cameras 210. The obtained captured images are stored in the memory 103; paragraph [0056]: In step S302, the book detection unit 105 determines whether or not the book that is currently being viewed is a book that was registered in advance);
access, based on the identification, electronic content related to a particular portion of the non-electronic printed publication (paragraph [0056]: the book detection unit 105 obtains from the book DB 104 information for identifying each of the books that are registered in advance and identifies which book is being viewed by comparing that information against the information for identifying the book obtained from the book image); and
present, on the at least one display and responsive to the particular portion being read aloud, the electronic content (paragraph [0060]: In step S306, the rendering unit 109, under the control of the control unit 101, generates and outputs a display image to cause the display 
SOU discloses all the features with respect to claim 1 as outlined above. However, SOU fails to disclose tracking a reading aloud the particular portion, the indication being different from the reading aloud of the particular portion and the electronic content being different from the reading aloud of the particular portion. 
McAdams discloses tracking a reading aloud the particular portion, the indication being different from the reading aloud of the particular portion and the electronic content being different from the reading aloud of the particular portion (paragraph [0353]: displays the text, and highlights (indication) the words as being spoken by the cell phone so that the user can follow the words with the speech).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Regarding claim 3, SOU as modified by McAdams discloses the headset of Claim 1, comprising a camera accessible to the at least one processor, wherein the non-electronic printed publication is identified based on input from the camera (SOU’s paragraph [0055]: In step S301, the control unit 101 starts obtainment from the HMD 200 via the communication unit 111 of captured images for the left eye and for the right eye that were captured by the cameras 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Regarding claim 5, SOU as modified by McAdams discloses the headset of Claim 3, wherein the non-electronic printed publication is identified based on input from the camera by a cover or cover page of the non-electronic printed publication (SOU’s paragraph [0040]: it is performed by recognition of, for example, a cover image, an additional character string in a page, or a shape pattern such as a bar code). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Regarding claim 9, SOU as modified by McAdams discloses the headset of Claim 1, wherein electronic content comprises a virtual three-dimensional object (SOU’s paragraph [0023]: content that can provide a three-dimensional visual and auditory experience to the user 400 via the HMD 200 so as to enhance the general user experience which is based on two-dimensional images printed on the book is presented). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Regarding claim 11, SOU as modified by McAdams discloses the headset of Claim 1, wherein the electronic content comprises video (McAdams’ paragraph [0201]: The information content, for example, can be code... web links, video, digital video, video streams). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Regarding claim 13, SOU as modified by McAdams discloses the headset of Claim 1, wherein the indication of the electronic content comprises the electronic content itself (McAdams’ paragraph [0353]: displays the text, and highlights (indication) the words as being spoken by the cell phone so that the user can follow the words with the speech). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Claim 16 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 16.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 33, SOU as modified by McAdams discloses the headset of Claim 16, comprising: identifying the printed publication using input from a camera (SOU’s paragraph [0055]: In step S301, the control unit 101 starts obtainment from the HMD 200 via the communication unit 111 of captured images for the left eye and for the right eye that were 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine SOU’s to display indication as taught by McAdams, to convert information into a voice or speech.

Claim 34 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 34.
Claim 35 recites the functions of the apparatus recited in claim 13 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the medium steps of claim 35.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296, and further in view of Libin U.S. Patent Application 20140358613.
Regarding claim 4, SOU as modified by McAdams discloses the headset of Claim 3, wherein the non-electronic printed publication is identified based on input from the camera of the non-electronic printed publication (SOU's paragraph [0055]: In step S301, the control unit 101 starts obtainment from the HMD 200 via the communication unit 111 of captured images for the left eye and for the right eye that were captured by the cameras 210; paragraph [0056]: In step S302, the book detection unit 105 determines whether or not the book that is currently being viewed is a book that was registered in advance). However, SOU as modified by McAdams fails to disclose identifying based on input from the image by a title.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to identify title from the image as taught by Libin, to identify printed publication efficiently and conveniently.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296, and further in view of Shankar U.S. Patent Application 20080015881.
Regarding claim 8, SOU as modified by McAdams discloses all the features with respect to claim 3 as outlined above However, SOU as modified by McAdams fails to disclose identifying based on input from the camera by universal product code (UPC).
Shankar discloses identifying based on input from the camera by universal product code (UPC) (paragraph [0033]: Ability to recognize UPC codes using the camera).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to identify UPC with camera as taught by Shankar, to identify product efficiently and conveniently.

Claim 26-27, 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296, and further in view of Marimuthu U.S. Patent Application 20150095014.
Regarding claim 26, SOU as modified by McAdams discloses word appears in the non-electronic printed publication (SOU’s paragraph [0056]: In step S302, the book detection unit 105 determines whether or not the book that is currently being viewed is a book that was 
Marimuthu discloses presenting a graphical user interface (GUI) (paragraph [0038]: the content rating platform 101 may present a user interface displaying a listing of the content items 103), an element through which a user can specify a particular piece of electronic content to present each time a particular word appears (paragraph [0071]: a user may specify that whenever a content item contains the word "stu***", the content rating platform should be replace the word with "great" or any other word specified by the user in a user specified replacement dictionary).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to specify content for word as taught by Marimuthu, to display desired content for user.

Regarding claim 27, SOU as modified by McAdams and Marimuthu discloses the headset of Claim 26, wherein the element is different from an option that is also presented on the GUI concurrently with the element, the option being selectable to set the headset to present the particular piece of electronic content for each time the particular word appears in the non-electronic printed publication (Marimuthu’s paragraph [0071]: the content rating platform 101 replace offending elements detected in content items 103 with terms default or manually specified terms. For example, a user may specify that whenever a content item contains the word "stu***", the content rating platform should be replace the word with "great" or any other word specified by the user (different option) in a user specified replacement dictionary).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to specify content for word as taught by Marimuthu, to display desired content for user.

Claim 29 recites the functions of the apparatus recited in claim 26 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 26 applies to the method steps of claim 29.
Claim 30 recites the functions of the apparatus recited in claim 27 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 27 applies to the method steps of claim 30.

Regarding claim 32, SOU as modified by McAdams and Marimuthu discloses the CRSM of Claim 19, wherein the instructions are executable to:
present a graphical user interface (GUI) (Marimuthu’s user interface), the GUI comprising an element through which a user can specify a particular piece of electronic content to present each time a particular word appears in the printed material, wherein the element is different from an option that is also presented on the GUI concurrently with the element, the option being selectable to set the headset to present the particular piece of electronic content for each time the particular word appears in the printed material (Marimuthu’s paragraph [0071]: the content rating platform 101 replace offending elements detected in content items 103 with terms default or manually specified terms. For example, a user may specify that whenever a content item contains the word "stu***", the content rating platform should be replace the word with "great" or any other word specified by the user (different option) in a user specified replacement dictionary).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to specify content for word as taught by Marimuthu, to display desired content for user.

Claim 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296, and further in view of Lee U.S. Patent Application 20170192631.
Regarding claim 28, SOU as modified by McAdams discloses the method of Claim 16, wherein the electronic display is a first electronic display of a headset (SOU’s head-mounted display (HMD: Head Mounted Display) 200), and responsive to the particular portion being read aloud, the indication regarding the electronic content (SOU’s paragraph [0060]: In step S306, the rendering unit 109, under the control of the control unit 101, generates and outputs a display image to cause the display apparatus 220 to display such that display control corresponding to an introduction dramatization prior to starting to provide the binocular stereoscopic content corresponding to the identified progression position is performed; paragraph [0100]: it is possible that a user will prefer content that is expressed as text, and so the provided binocular stereoscopic content may be content that presents, as an object, a character string corresponding to text in a three-dimensional scene in which only a view of a world such as a landscape is expressed, or content by which text that is read aloud in such a three-dimensional scene can be listened to; McAdams’ paragraph [0353]: displays the text, and highlights (indication) the words as being spoken by the cell phone so that the user can follow the words with the speech). However, SOU as modified by McAdams fails to disclose presenting, on a second electronic display, the second electronic display being different from the first electronic display, the second electronic display being a computer monitor. 
Lee discloses presenting, on a second electronic display, the second electronic display being different from the first electronic display, the second electronic display being a computer monitor (paragraph [0003]: a display apparatus and a user terminal which are capable of reproducing content desired to be shared among a plurality of users in response to inputs of the plurality of users; paragraph [0045]: the display apparatus 11 (computer monitor) and the user 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine SOU and McAdams’ to use different display device as taught by Lee, to make application available on all kinds of platforms.

Claim 31 recites the functions of the method recited in claim 28 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 28 applies to the medium steps of claim 31.

Response to Arguments

Applicant's arguments filed 11/18/2021, page 9 - 10, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over SOU U.S. Patent Application 20180190037 in view of McAdams U.S. Patent Application 20140339296, as outlined above.

Applicant argues on page 9 that Sou’s paragraph 100 as applied against former versions of the independent claims, please note that at best it appears as though allegedly analogous “electronic content” from this paragraph might be an audio recording that is “listened to”, but that does not mean this paragraph discloses the tracking of a reading aloud of a printed publication to then present electronic content that is different from the reading aloud.

In reply, the rejection is based on SOU and McAdams combined. SOU’s paragraph [0100]: it is possible that a user will prefer content that is expressed as text, and so the provided binocular stereoscopic content may be content that presents, as an object, a character string 
McAdams also discloses tracking a reading aloud the particular portion, the indication being different from the reading aloud of the particular portion and the electronic content being different from the reading aloud of the particular portion (paragraph [0353]: displays the text, and highlights (indication) the words as being spoken by the cell phone so that the user can follow the words with the speech).

Applicant argues on page 9-10 that Tao’s paragraph 22 as applied against former versions of dependent Claims 28 and 31, please note that this paragraph does not indicate that the same thing is presented on two different displays, whereas Claim 28 for example recites that the indication itself is presented not just on the first electronic display but also on a second electronic display that is different from the first one.

In reply, the rejection is based on SOU, McAdams and Lee combined. Lee discloses the same thing is presented on two different displays (paragraph [0003]: a display apparatus and a user terminal which are capable of reproducing content desired to be shared among a plurality of users in response to inputs of the plurality of users; paragraph [0045]: the display apparatus 11 (computer monitor) and the user terminals 12 may allow the plurality of users 13 to share their content with one another in the same place, thereby having a new worthwhile experience of the content sharing activities).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616